Hill, C. J.
1. The Bainbridge State Bank brought three suits in the city-court of Bainbridge, against E. Swindell & Company, on notes. Demurrers to the pleas were sustained, and judgments were thereupon rendered in favor of the bank. Swindell & Company sued out writs of error to this court, and this court, without condition or direction, affirmed the judgments of the lower court (3 Ga. App. 364 (60 S. E. 13)). When a motion was made in the Ibwer court to make the remittiturs from this court t’he judgments of that court, Swindell & Company offered to amend the pleas which had been stricken on demurrer, and asked that the judgments of the city court be opened for the purpose of allowing the amendment to be filed. The court below refused to open the judgments and allow the amendment, and the writs of error in the present cases challenge the correctness of this ruling. Held, no error. The decision of this court, affirming the judgments of the court below, ended the cases. Augusta Ry. Co. v. Andrews, 92 Ga. 706 (19 S. E. 713); Cen*415tral R. Co. v. Patterson, 87 Ga. 646 (13 S. E. 525) ; Savannah Ry. Co. v. Cheney, 102 Ga. 814 (30 S. E. 437) ; Cooper v. Portner Brewing Co., 113 Ga. 3 (38 S. E. 347).
Motion to amend, etc., from city court of Bainbridge — Judge Harrell. January 29, 1908.
Submitted April 22,
Decided June 18, 1908.
Bower & Bower, R. G. Hartsfield, for plaintiffs in error.
Russell & Hawes, contra.
2. The decisions relied upon by the plaintiffs in error, as giving the right of amendment when the remittitur reaches the court below and before it has been made the judgment of that court, relate to eases where the effect of the judgment under review is not a final disposition of the ease, and that result will not be reached until the remittitur has been made the judgment of the court below. Cooper v. Portner Brewing Co., supra; Augusta Ry. Co. v. Andrews, supra; Tift v. Goode, 47 Ga. 507; Pritchett v. Commissioners of Bartow County, 93 Ga. 736 (19 S. E. 896).
3. It manifestly appearing from the Tecord that the writs of error in these cases were sued out for delay only, the judgments are affirmed, with ten per cent, damages against the plaintiffs in error on the judgments rendered in the court below. Judgment affvrmed, with damages.